 HOLLYWOOD CERAMICS COMPANY, INC.221The Board has considered the Regional Director's report and theexceptions thereto, and upon the entire record in this case makes thefollowing findings :The Petitioner objected to the election upon the ground,inter alia,that various forms of propaganda distributed to employees duringthe critical period were similar in content and effect to "election propa-ganda" proscribed by the Board in its decision setting aside the firstelection referred to above.The Regional Director's investigation showed that immediatelyprior to the second election employees received copies of "MilitantTruth," dated May 1962, which contained four pages of appeals andarguments against unionization based, in part, upon racial considera-tions.In addition, the employees received copies of local newspaperscontaining editorials and a letter from the Employer which stressedsimilar appeals and arguments against unionization.The RegionalDirector found that such propaganda did not impair the employees'freedom of choice in the election and recommended that objectionsbased thereon be overruled.For the reasons stated below, we do notagree.In our opinion, the propaganda complained of is essentially the sametype of appeal and argument upon which the Board set aside the firstelection.We find that the documents in question were intended to anddid inflame the racial feelings and other prejudices of the voters onmatters unrelated to election issues.As we noted in our prior De-cision setting aside the first election, such propaganda has no place inBoard election campaigns since it creates an atmosphere which is notconducive to a sober and informed exercise of the franchise.Accord-ingly, we find that the conditions under which the election was heldimpeded a reasoned choice as to a bargaining representative and nulli-fied the election.We shall, therefore, set aside the election and directthat a third election be held.[The Boardset aside the electionheld on August 24,1962.][Text ofDirectionof ThirdElectionomitted from publication.]HollywoodCeramics Company,Inc.andUnited Brickand ClayWorkers of America,AFL-CIO,Petitioner.Case No. 21-RC-7362.December 20, 1962DECISION AND DIRECTION OF SECOND ELECTIONPursuant to a stipulation for certification upon consent election anelection by secret ballot was conducted by the Regional Director for the140 NLRB No. 36. 222DECISIONSOF NATIONAL LABOR RELATIONS BOARDTwenty-first Region on September 15, 1961, among the employees inthe unit described below.After the election the parties were furnisheda tally of ballots which showed that of approximately 49 eligiblevoters, 48 votes were cast, of which 30 were for, and 16 were against,the Petitioner, and 2 ballots were challenged.The Employer filedtimely objections to conduct affecting the results of the election.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation and, on October 31, 1961, issuedand duly served upon the parties his report on objections, in which herecommended that the objections be overruled, and that the Board is-sue a certification of representatives.The Employer filed timely ex-ceptions to the Regional Director's report and recommendations.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.4.The parties stipulated, and we find, that the following employeesof the Employer constitute a unit appropriate for the purposes of col-lectiv-e bargaining within the meaning of Section 9(b) of the Act:All production and maintenance employees employed at the Em-ployer's Los Angeles, California, plant, but excluding all office clericalemployees, watchmen, guards, technical and professional employees,and supervisors as defined in the Act.5.In its objections the Employer contends that the circular dis-tributed by the Petitioner to eligibles on the day before the electioninterfered with the freedom of choice of the employees.The RegionalDirector's investigation revealed that on the afternoon before the elec-tion the Petitioner distributed a handbill to eligibles printed in Eng-lish and Spanish containing,inter alia,a table which purported tocompare wage rates of various job classifications at the above plantwith "OTHER UNION CERAMIC PLANTS." This handbill wasthe last of a series of bulletins and letters issued by the parties, al-though a letter mailed by the Employer to the homes of its employeeson September 13 presumably was not seen by most of the employeesuntil September 14, the evening before the election. In the above hand-bill the described hourly rates for Employer's plants did not take intoaccount an existing incentive payment plan, while the specified hourlyrates at the "OTHER UNION CERAMIC PLANTS" did include atleast a 30-percent incentive payment.The only mention of incentivepayments was a sentence in English, at the end of the wage table, whichread : "These rates are on Incentive System with an average employee HOLLYWOOD CERAMICS COMPANY, INC.223making 20 percent or more wages." The investigation further showedthat the plants which were intended to be used as a basis for compari-son, but which were undisclosed in the handbill, were in the samegeneral industry as the Employer but were not truly comparable as tothe type of operations and degree of skill required for the jobs in-volved.'The above handbill also contained information as to fringebenefits at other plants, union dues, strike authorization, and an an-nouncement of a meeting to be held that evening. The Regional Di-rector found that the handbill in question could be recognized andevaluated by the employees as propaganda, and recommended that theobjections be overruled. In its exceptions the Employer argues thatthe publication of false wage data immediately before the electionshould lead the Board to set aside the election under theGummedProductsrule zThe rule of that case is not a fixed one; it is merely one test usedby the Board in determining whether the integrity of an election hasbeen so impaired that it must be set aside. The basic policy underlyingthis rule, as well as the other rules in this election field, is to assure theemployees full and complete freedom of choice in selecting a bargain-ing representative.'The Board seeks to maintain, as closely as possi-ble, laboratory conditions for the exercise of this basic right of the em-ployees 4 One of the factors which may so disturb these conditions as tointerfere with the expression of this free choice is gross misrepresenta-tion about some material issue in the election. It is obvious that whereemployees cast their ballots upon the basis of a material misrepresenta-tion, such vote cannot reflect their uninhibited desires, and they havenot exercised the kind of choice envisaged by the Act. For this reasonthe Board has refused to certify election results where a party hasmisrepresented some material fact, within its special knowledge, soshortly before the election that the other party or parties do not havetime to correct it, and the employees are not in a position to know thetruth of the fact asserted.The Board has limited its intervention to cases of this type becausean election by secret ballot, conducted under Government auspices,should not be lightly set aside, and because we realize that additionalelections upset the plant routine and prevent stable labor-managementrelations.We are also aware that absolute precision of statement andcomplete honesty are not always attainable in an election campaign,nor are they expected by the employees.' Election campaigns are ofteniThe Regional Director found, and no exception was taken thereto, that the other com-pany's "operations,equipment and organization so differ from Employer's that any com-parisons could be only rough approximations."2 Gummed Products Company,112 NLRB 1092.3 This is contemplated by Section 1 of the Act.See alsoPeerless Plywood Company,107 NLRB 427.SeeGeneral Shoe Corporation,77 NLRB 124.5 Celanese Corporation of America,121 NLRB 303, 306. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDhotly contested and feelings frequently run high.Atsuch times a,party may, in its zeal, overstate its own virtues and the vices of theother without essentiallyimpairing"laboratoryconditions.""Ac-cordingly, in reaching its decision in cases where objections to electionshave been filed alleging that one partymisrepresented certain facts,the Board must balance the right of the employees to an untrammeledchoice, and the right of the parties to wage a freeand vigorous cam-paign with all the normal legitimate tools of electioneering.The formula used in striking this balance has been variouslyphrased.'Accordingly, we deem it appropriate to restate the rulefor guidance of the parties.We believe that an election should be set aside only where there hasbeen a misrepresentation or other similar campaign trickery, whichinvolves a substantial departure from the truth, at a time which pre-vents the other party or parties from making an effective reply, so thatthe misrepresentation, whether deliberate or not," may reasonably beexpected to have a significant impact on the election.However, themere fact thata messageis inartistically or vaguely worded and sub-ject to different interpretations will not suffice to establish such mis-representation as would lead us to set the election aside.' Such am-biguities, like extravagant promises, derogatory statements about theother party, and minor distortions of some facts, frequently occur incommunication between persons. But even where a misrepresentationis shown to have been substantial, the Board may stillrefuse to setaside, the election if it finds upon consideration of all the circumstancesthat the statement would not be likely to have hada realimpact onthe election.For example, the misrepresentation might have occurredin connection with an unimportant matter so that it could only havehada de mimiiniseffect.Or, it could have beenso extreme as to putthe employees on notice of its lack of truth under the particular cir-cumstances so that they could not reasonably have relied on the asser-tion.Or, the Board may find that the employees possessed independ-ent knowledge with which to evaluate the statements.toaRecognizing this, we have stated that exaggeration,inaccuracies,half-truths,andname calling,though not condoned,will not be grounds for setting aside elections.7See, for example,Gummed Products Company,supra;Dartmouth Finishing Company,120 NLRB 262, 266; andCelanese Corporation of America,supra,at 307.8To the extent that they are inconsistent with this decision, we hereby overrule thosecases which suggest that the misrepresentation must have been deliberate.9We are not,of course,considering in this context statements which may be reason-ably construed to contain a threat of reprisal or force or promise of benefit.If the Boardconcludes that a statement carries such a threat or promise, it is not a defense that themessage was equivocally phrased, and the election will be set asideSeeDal-Tex OpticalCompany, Inc.,137 NLRB 178210 See,for example,Allis-Chalmers Manufacturing Company,117 NLRB 744, 7418;HookDrugs, Inc.,119 NLRB 1502,1505In evaluating the probable impact of a party's state-ment on the election,one factor which the Board will consider is whether the partymaking the statement possesses intimate knowledge of the subject matter so that theemployees sought to be persuaded may be expected to attach added significance to itsassertion. HOLLYWOOD CERAMICS COMPANY, INC.225We are satisfied that the Petitioner violated the standards we haveset forth.The handbill in question concerned wage rates, a matter ofutmost concern to the employees, and the timing of its distributionwas such as to prevent any reply to the handbill. Therefore, any sub-stantialmisrepresentation could well have significantly affected theelection results.We conclude further the leaflet did convey a sub-stantially erroneous picture of the comparative wage situation.As a result of the Union's failure to include any incentive incrementin the Employer's described rates, while including an arbitrary addi-tional amount 11 in quoting the purported hourly base rates for"OTHER UNION CERAMIC PLANTS," the Employer's rateswere grossly understated and those for the compared plant were verymuch exaggerated.The omission of any identification of the plantbeing compared with the Employer's operation could only serve toinduce the employees to lend credence to the Union's assertions.Hadthe name of the plant and the type of work performed been disclosed,the employees might have had some basis for evaluating the informa-tion.For, they then might have learned of the actual dissimilarityof the work and skills at the two plants compared.Our finding of misrepresentation is further supported by the Un-ion's statement, immediately following the table of compared rates,that "These rates are on Incentive System with an average employeemaking20°Joor more wages."This sentence is, at best, ambiguous,and lends itself to three possible interpretations, all of whichare mis-leading.Thus, the statement could mean that : (1) both of the listedrates are base rates and at least 20 percent should be added to each toascertain gross wages, but this would be misleading because theamounts set forth for the compared employer were not base rates and,in fact, contained an incentive increment; (2) both sets of figures aregross rates, including the incentive factor, but this would be untruebecause the Employer's rates were not so augmented; and (3) thewords "these rates" apply only to those listed for "OTHER UNIONCERAMIC PLANTS" and they had been increased 12 by at least 20percent, but this was false because the Petitioner acknowledged thatit added 30 percent to the base rates for the compared plant, thusexaggerating the base rate by at least 10 percent.Thus, each of thepossible constructions is equally objectionable because each is a sub-stantial departure from the truth.Furthermore, in our view, if the sentence discussed above was foundto be properly explanatory and not itself misleading, the Petitioner's11Althoughas indicated above,the additional amount was said to be 30 percent,exami-nation of the base rates as set forth by the Regional Director reveals that in most in-stances the amount added exceeded 30 percent12Additionally, the words "these rates"may also be read as applying only to otherplants and as meaningthat the amounts set forthare base rates to which 20 percent isto headdedThis interpretation is essentially the same as alternative (1). 226DECISIONSOF NATIONAL LABOR RELATIONS BOARDfailure to duplicate it in Spanish was likely to have increased thepossible impact of the misrepresentation.For, it was by virtue ofthis explanation that the apparent great difference between the ratesmight be evaluated.But it appears that approximately one-third ofthe employees were fluent in or could understand only Spanish. Theseemployees received no explanation, because no translation was madeof the explanatory sentence.Hence, these employees were very likelyto have been confused and misled.Under all these circumstances, we find that the Petitioner exceededthe bounds of fair lawful electioneering and interfered with the freechoice of the employees.Accordingly, we hereby overrule the deci-sion of the Regional Director and set aside the election, and we shalldirect that a second election be conducted.[Text of Direction of Second Election omitted frompublication.]MEMBERSRODGERS and LEEDOM,concurring :We concur in the result.Commerce Company d/b/a Lamar HotelandHotel&Restau-rant Employees&Bartenders International Union,AFL-CIO.Case No. 23-CA-1463.December 21, 1962DECISION AND ORDEROn October 30, 1962, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.'Thereafter, the Respondent filed exceptions to the In-termediate Report 2 and the General Counsel filed limited exceptions.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].'We hereby correct the following inadvertent errors in the Intermediate Report: Inthe section entitled"C.The refusal to bargain,"the date of the first letter to the Re-spondent should be July 14, 1962, instead of July 12, and the date of the third lettershould be July 24 instead of July 20.2 As the record,including the exceptions,adequately presents the issues and the posi-tions of the parties,the Respondent's request for oral argument is hereby denied.3 The General Counsel excepted to the apparently inadvertent omission from the Find-ings of Fact in the Intermediate Report of the following jurisdictional fact: "Duringthis same period less than 75%of its guests remained for a month or longer." Inasmuchas this was alleged in the complaint and admitted by the Respondent in itsanswer, theIntermediate Report is amended accordingly.140 NLRB No. 32.